DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims a “non-corrective” lens and then requires a corrective sphere limitation of -1.0D ≤ S < -0.1D, where S is a sphere power and D is a diopter. Sphere powers is used in corrective lenses to improve vision and vary from very weak corrective powers (-0.25D, powers generally increment in .25D steps) to very strong corrective powers (-8.00D as an example). Applicant cannot say that their lenses are “non-corrective” and then require a corrective power. Further, the applicant explicitly disallows non-corrective lenses by eliminating 0 diopter lenses. Applicant’s specification states in [0003] that non-corrective lenses have a spherical power of 0D or close to 0D. The office would consider -1.0 D a weak prescription, but would not consider it non-corrective or especially close to 0D. Applicant’s power range and the range of what they consider non-corrective in paragraph [0003] differ in the exclusion of 0D. 


Regarding claims 5. 9 and 10, the applicant claims a cast molding material for lens molding. Each of 5, 9 and 12 depend from claims that describe an injection molding process. The methods of injection and cast molding are not the same. Injection molding is a high pressure molding process and cast molding relies on gravity. Therefore, it is unclear how claims 5, 9 and 10 are using the claimed casting materials in the process.
For the purposes of this action the office will interpret the dependent claims in light of the claims from which they depend. Therefore, the claimed material is used in the injection molding process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (USPAT 6270698).

Regarding claim 1, as best understood, Pope discloses non-corrective spectacle lens comprising a molded plastic lens having a spherical power S within a range of -1.0 D < S < -0.1 D, where D is diopter as a unit of the spherical power S (Fig. 7 and at least Col. 2 lines 59-65).

Regarding claim 3, Pope discloses use of a molded plastic lens as a non-corrective spectacle lens, the molded plastic lens having a spherical power S within a range of -1.0D < S < -0.1D, where D is diopter as a unit of the spherical power S (Fig. 7 and at least Col. 2 lines 59-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Bhalakia et al. (USPAT 5757459).

Regarding claim 2, Pope does not disclose further comprising a polarizing element integrally superposed on the plastic lens.
However, Bhalakia teaches a lens comprising a polarizing element superposed onto a lens in an injection molding process (Col. 5 lines 11-20).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Pope and Bhalakia such that a polarizer was superposed onto the lens motivated by improving user comfort when using the lens.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Kadowaki et al. (PGPUB 20070071844).


liquid-tightly combining a mold having a concave spherical surface, and a mold having a convex spherical surface such that the concave spherical surface and the convex spherical surface are opposed to each other, so as to define a cavity between the opposed concave and convex spherical surfaces (See Fig. 1 and Col. 4 lines 10-41 where the molding apparatus is described to have a concave and convex surface for injection molding that are opposed); and 
injecting a resin material for lens molding into the cavity to form the plastic lens by molding (Col. 4 lines 10-41), 
wherein the concave spherical surface and the convex spherical surface have radii of curvature different from each other such that the non-corrective molded plastic spectacle lens has a spherical power S in a range of -1.OD < S < -0.1D (Fig. 7 and at least Col. 2 lines 59-65).
Pope does not explicitly disclose wherein the mold has a convex spherical surface through a ring-shaped gasket such that the concave spherical surface and the convex spherical surface are opposed to each other.
However, Kadowaki teaches an injection molding process for a lens that includes a molding apparatus having a cylindrical ring gasket ([0070] and 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Pope and Kadowaki to include a gasket ring motivate by improving manufacturing quality of the lenses ([0026]).


Regarding claim 5, as best understood, Pope discloses wherein the resin material for lens molding comprises one or more resins for cast molding selected from the group consisting of diethylene glycol bis(allyl carbonate) resin, a polyurethane resin, a thiourethane resin, and an acrylic resin (Col. 2 lines 36-46).

.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Bhalakia and further in view of Kadowaki.

Regarding claim 7, Pope discloses a method for manufacturing the non-corrective molded plastic spectacle lens according to claim 2, the method comprising: 
lliquid-tightly combining a mold having a concave spherical surface, and a mold having a convex spherical surface such that the concave spherical surface and the convex spherical surface are opposed to each other, so as to define a cavity between the opposed concave and convex spherical surfaces; (See Fig. 1 and Col. 4 lines 10-41 where the molding apparatus is described to have a concave and convex surface for injection molding that are opposed); 
inserting a polarizing element into the cavity (Col. 5 lines 11-20 of Bhalakia); and 
injecting a resin material for lens molding into the cavity to form the plastic lens by molding (Col. 4 lines 10-41), 
wherein the concave spherical surface and the convex spherical surface have radii of curvature different from each other such that the non-corrective molded plastic spectacle lens has a spherical power S in a range of -1.OD < S < -0.1D (Fig. 7 and at least Col. 2 lines 59-65).
Pope does not explicitly disclose wherein the mold has a convex spherical surface through a ring-shaped gasket such that the concave spherical surface and the convex spherical surface are opposed to each other.
However, Kadowaki teaches an injection molding process for a lens that includes a molding apparatus having a cylindrical ring gasket ([0070] and 2).


Regarding claim 8, Pope discloses a method for manufacturing the non-corrective molded plastic spectacle lens according to claim 1, the method comprising: 
 liquid-tightly combining a mold having a concave spherical surface, and a mold having a convex spherical surface such that the concave spherical surface and the convex spherical surface are opposed to each other, so as to define a cavity between the opposed concave and convex spherical surfaces; (See Fig. 1 and Col. 4 lines 10-41 where the molding apparatus is described to have a concave and convex surface for injection molding that are opposed); and 
injecting a resin material for lens molding into the cavity to form the plastic lens by molding (Col. 4 lines 10-41), 
integrally superposing an polarizing element on the plastic lens  (Col. 5 lines 11-20 of Bhalakia), 
wherein the concave spherical surface and the convex spherical surface have radii of curvature different from each other such that the non-corrective molded plastic spectacle lens has a spherical power S in a range of -1.OD < S < -0.1D. (Fig. 7 and at least Col. 2 lines 59-65).
Pope does not explicitly disclose wherein the mold has a convex spherical surface through a ring-shaped gasket such that the concave spherical surface and the convex spherical surface are opposed to each other.
However, Kadowaki teaches an injection molding process for a lens that includes a molding apparatus having a cylindrical ring gasket ([0070] and 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Pope and Kadowaki to include a gasket ring motivate by improving manufacturing quality of the lenses ([0026]).

Regarding claim 9, as  best understood, modified Pope discloses wherein the resin material for lens molding comprises one or more resins for cast molding selected from the group consisting of diethylene glycol bis(allyl carbonate) resin, a polyurethane resin, a thiourethane resin, and an acrylic resin (Col. 2 lines 36-46).

Regarding claim 10, as  best understood, modified Pope discloses wherein the resin material for lens molding comprises one or more resins for cast molding selected from the group consisting of diethylene glycol bis(allyl carbonate) resin, a polyurethane resin, a thiourethane resin, and an acrylic resin (Col. 2 lines 36-46).

Regarding claim 11, modified Pope discloses wherein the resin material for lens molding comprises one or more resins for injection molding selected from the group consisting of a polyamide resin, a polycarbonate resin and an acrylic resin (Col. 2 lines 36-46).

Regarding claim 12, modified Pope discloses wherein the resin material for lens molding comprises one or more resins for injection molding selected from the group consisting of a polyamide resin, a polycarbonate resin and an acrylic resin (Col. 2 lines 36-46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872